Citation Nr: 1014854	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-21 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for inactive gall bladder, 
to include resulting miscarriage and tubal ligation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1992 to December 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2008, the Board remanded 
the case to the RO for further development.  Thereafter, the 
case was transferred to the Winston-Salem, North Carolina RO.  
In February 2009, the Veteran withdrew her request for a 
hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  

The Veteran maintains that she has had an inactive gall 
bladder since her military service.  Specifically, she notes 
that she complained of cramps and diarrhea during service, 
but was incorrectly diagnosed with pancreatitis.  She further 
maintains that because of this incorrect diagnosis, treatment 
for inactive gall bladder was delayed, which ultimately lead 
to a miscarriage and tubal ligation.

The Veteran's service treatment records note that the Veteran 
had a miscarriage in March 1993, and an abortion in August 
1993.  In addition, she was seen on numerous occasions with 
complaints of cramps, nausea, abdominal pain and diarrhea.  
In April 1995, she was hospitalized with these symptoms.  An 
ultrasound revealed no gall stones, duct dilation, gall 
bladder disease, or pancreatic calcifications.  The diagnoses 
included acute pancreatitis and irritable bowel syndrome.  

Following service, a March 1997 ultrasound report from 
Williamsburg Community Hospital (WCH) notes that the 
Veteran's gall bladder was normal.  Treatment records from 
WCH note that in September 1998, the Veteran underwent a 
bilateral partial salpingectomy.  In June 2000, the Veteran 
was admitted to WCH and treated for alcohol-induced 
pancreatitis.  In November 2001, the Veteran was admitted to 
Riverside Hospital with complaints of nausea, vomiting, 
abdominal pain and dehydration.  Abdominal ultrasound 
revealed diffuse thickening of the gall bladder wall with 
dense material in the gall bladder lumen.  Heptobiliary study 
revealed no evidence of acute cholecystitis or cystic duct 
obstruction.   Hospitalization records from Mary Immaculate 
Hospital dated in April 2004 note that the Veteran was 
admitted with complaints of nausea, vomiting and diarrhea.  
The Veteran's history of gastrointestinal symptoms for more 
than 10 years was noted; it was also noted that she had been 
hospitalized on multiple occasions with the presumptive 
diagnosis of pancreatitis.  Ultrasound revealed abnormal 
thickening of the gall bladder wall without stone.  The 
diagnosis was cholecystitis.  The Veteran underwent a 
laproscopic cholecystectomy.  

In March 2010, the Veteran's representative submitted an 
internet article which notes the similarity between gall 
bladder symptoms and the symptoms of pancreatitis and 
irritable bowel syndrome.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 
69 (1995).  Although the Veteran is competent to report the 
onset of symptoms during service, and the continuity of 
symptoms after service, she is not competent to diagnose or 
to relate any current gall bladder disability to her active 
service.  The Veteran has not been afforded a VA examination 
to assess the etiology of her inactive gall bladder.  Under 
38 C.F.R. § 3.159(c)(4), a VA medical examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Accordingly, the Board finds that a 
VA examination is necessary in order to fairly decide this 
claim.  McLendon v. Nicholson, 20 Vet. App. (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to be examined by an appropriate physician 
to determine the etiology of her current 
inactive gall bladder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  

The examiner should express an opinion 
regarding the likely etiology of the 
Veteran's gall bladder disability, and 
specifically whether the gall bladder 
disability is at least as likely as not 
(50 percent probability of greater) 
related to service, to include the 
gastrointestinal complaints and diagnosis 
of pancreatitis noted therein. 

If the Veteran's gall bladder disability 
is found to be related to her service, the 
examiner should express an opinion 
regarding the likely etiology of the 
Veteran's miscarriage and tubal ligation, 
and specifically whether these are at 
least as likely as not (50 percent 
probability of greater) related to her 
gall bladder disability.  The examiner 
must explain the rationale for all 
opinions given.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


